Citation Nr: 1538024	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2007 addressed the issue of service connection for hypertension as secondary to posttraumatic stress disorder.  In a September 2013 rating decision, the RO denied entitlement to service connection for hypertension on a direct basis.  The September 2013 rating decision explained that the appeal regarding hypertension will continue on a direct and a secondary basis.

In May 2013, the Board granted the Veteran's application to reopen the claim of service connection for hypertension, and remanded the issue for further evidentiary development.  That development has been completed and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  Specifically, a November 2014 VA Form 9 submission, the Veteran requested a Board hearing via videoconference, and the request for a hearing has not been withdrawn.  Therefore, remand is warranted to afford the Veteran a Board hearing at a local VA office.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.The AOJ should schedule the Veteran for a Board hearing at the RO.  The RO should notify the Veteran and the representative of the date and time of the hearing.  After the hearing, the case should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



